DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/05/2022 has been entered.

	Status of Claims
Claim(s) 1, 3-4, 6-11, 13-14, 17, 24-29, 31-32 is/are pending of which Claim(s) 1, 13, and 25 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
Argument:
	Applicant asserts that the amendments overcome the references (Remarks Pages 7-18).
	Examiner’s Response:
Applicant's arguments filed 12/05/2022 have been fully considered but they are not persuasive. Firstly, see updated rejection below wherein Examiner finds these references to still reject the updated claims. Secondly, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. And Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant appears to merely state that the combination of references does not teach or suggest all of the elements of the amended claims; however, there does not appear to be any argument or analysis put forth as to why or how.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“locking mechanism” in claims 9; wherein this structure of the “locking mechanism” is disclosed on page 36 of the instant specification to be the reference number 566 which as shown in Figures 5A-5B is an aperture or slot structure.
“an appliance member that selectively engages teeth within the human mouth” (seen first in claims 1, 13, 25) is interpreted under 112f as pertaining to a generally arcuate/U-shaped upper or lower mouth base/tray/guard/piece as known in the dental art and as shown by Applicant in Figures 1-6C as being an “appliance member”.
For note: the limitation in claims 1 and 13 (and their dependents) of “tongue positioner” is noted to be almost interpreted under 112f, but the noun of “positioner” is not generic enough of structure to warrant such interpretation. Furthermore, claims 6-9 and 15-16 recites a “positioner receiver” and “appliance engager” wherein these two phrases are implicitly defined as somewhat functional in their terms such as meaning a feature capable of “receiving” and “engaging” respectively. However, these claim features do not contain nor are generic placeholder terms and are thus not viewed as being interpreted under 112f, and will be interpreted broadly as features capable of their inherent definitions. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-9 and 13-14 and 24-29, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantz (US 6109265 A) in view of Nagai (US 20190183670 A1).
Regarding claim 1, Frantz discloses an oral appliance device 10 (See Figures 1-7) for use within a human mouth, the human mouth including a tongue (See Col. 2 lines 19-25, wherein the device fits over the maxillary and mandibular dental arches, wherein this means the device 10 is for use within the mouth, and wherein all human mouths implicitly include a tongue), the oral appliance device 10 comprising: 
an appliance member 12 (See Figures 1 and 7) that selectively engages teeth within the human mouth (See Col. 2 lines 1-10 and Col. 3 lines 29-42, wherein the appliance member 12 termed “lower base 12” is described as “conforming to the patient’s mandibular dentition” which means the appliance member 12 selectively engages teeth within the human mouth), the appliance member 12 including an occlusal surface and a lingual surface (See Fig. 1-2 and Annotated Figures 1 and 7, and Col. 6 lines 30-37, wherein the appliance member 12 is a standard U-shaped mouth piece that has a top surface portion being an occlusal surface that covers the occlusal surfaces of the teeth, and the appliance member 12 has a side surface portion adjacent the occlusal surface being a lingual surface that covers the lingual surfaces of the teeth); and 
a first tongue positioner 15 (See Figures 1-2 and 5A-7) that is configured to (capable of) position the tongue more anteriorly within the human mouth (Col. 2 lines 37-47 and Col. 3 lines 42-50 and Col. 5 lines 4-15 and Col. 9 line 36-46, the tongue positioner 15 is meant to reduce sleep apnea which is a result of the tongue moving posteriorly in the mouth, thus these tongue positioners aid in moving/positioning the tongue anteriorly in the mouth in order to prevent/reduce sleep apnea in the user), the first tongue positioner being removably secured to the lingual surface (See Figures 1-2 and Annotated Figure 7 and Col. 4 line 45 – Col. 5 line 15 wherein the tongue positioner 15 is removably attached to the appliance member 12 (lower tray/base) and is thus secured to the lingual surface of the appliance member 12 via the occlusal surface); and
a second tongue positioner 15’ (See Figure 1 and Col. 3 lines 43-51) that is configured to adjust positioning of the tongue (See Col. 3 lines 43-51 wherein the second positioner 15’ has the same function as the first 15 as described above), 
the second tongue positioner 15’ being spaced apart from the first tongue positioner 15 (See Fig. 1, wherein the positioner 15 and 15’ are spaced apart),
the second tongue positioner 15’ being removably secured to the lingual surface (See Figures 1-2 and Annotated Figure 7 and Col. 4 line 45 – Col. 5 line 15 wherein the tongue positioner 15’ is removably attached to the appliance member 12 (lower tray/base) and is thus secured to the lingual surface of the appliance member 12 via the occlusal surface).

    PNG
    media_image1.png
    554
    624
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    635
    416
    media_image2.png
    Greyscale

Frantz does not disclose the first tongue positioner 15 and the second tongue positioner 15’ being removably and directly secured to the lingual surface, and wherein the tongue positioners are configured to extend from the lingual surface toward one another. 
However, Nagai teaches an analogous oral appliance 50 (Fig. 3A-3B) for use within a human mouth (treating sleep apnea [0119, 148]), wherein Nagai includes an analogous tongue positioner 60 (Fig. 3A-3B and [0153], wherein this is analogous to the tongue positioner 15 of Frantz as it provides similar vertical adjustment for the treatment of sleep apnea which is related to tongue positioning via the portion 60B of the positioner 60 which rests on an analogous top/occlusal surface of the oral appliance 50, and see [0133, 154] wherein the positioner 60 alters the spacing of the maxilla and mandible of the mouth thus adjusting the tongue position), wherein the tongue positioner 60 is analogously removably attached to the analogous oral appliance 50 ([0134] “detachably attached”), and wherein Nagai further teaches that the oral appliance 50 has analogous occlusal surface 52C (Fig. 3A-3B, top surface) and analogous lingual surface 52B (Fig. 3A-3B, side surface laying along the lingual sides of the teeth that is adjacent the occlusal surface 52C), Nagai further teaches that the analogous tongue positioner 60 may be attached removably and directly to the lingual surface 52B (Fig. 3A-3B and [149-150, 153]; wherein the lingual surface 52B includes an “anchor portion” 58 with an opening portion 58A for receiving an attachment portion 62A of the analogous tongue positioner 60), wherein the tongue positioners 60 are configured to extend from the lingual surface 52B toward one another (Fig. 3A-3B, see where the horizontal portion 62A of one of the positioners 60 extends outwardly from the lingual surface towards the other positioner 60), wherein this provides an improved attachment that has improved comfort and appearance (see [0008]), and provides an increased securement by suppressing the potential dropout (detachment) (see [0156]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second tongue positioners 15/15’ and oral appliance 10 of Frantz to have similar structure as Nagai (Fig. 3A-3B) to be removably and directly secured to the lingual surface and wherein the tongue positioners are configured to extend from the lingual surface toward one another, as taught by Nagai, to provide an improved attachment that has improved comfort and appearance (see Nagai [0008]), and provides an increased securement by suppressing the potential dropout (detachment) (see Nagai [0156]).
Regarding claim 4, Frantz in view of Nagai discloses the invention of claim 1 above.
Frantz further discloses wherein the first tongue positioner 15 can be alternatively, removably secured to the appliance member 12 in a first orientation or a second orientation that is different than the first orientation (See Col. 6 line 41 – Col. 7 line 25 wherein the bite plane 15 (tongue positioner 15) is fit to the appliance member 12 such that cold-form acrylic is built up and “conform” around the imprint/shape/bottom of the bite plane 15 such that then there is implicit wiggle room when removably securing the bite plane 15 to the member 12 thus causing there to be multiple orientations/positions for the bite plane 15 to be in constrained to this loose imprint (thus at least a first and second orientation each different from each other) for the bite plane 15 to be in when secured to the member 12) (see Col. 7 lines 45-50 wherein the first tongue positioner 15 is alternatively and removably attached).
Regarding claim 6, Frantz in view of Nagai discloses the invention of claim 1 above.
Frantz further discloses a first positioner receiver that is configured to (interpreted as “capable of” in regards to “configured to”) to receive the first tongue positioner 15, and the first  positioner receiver that is configured to retain the first tongue positioner 15 (See Annotated Figure 7, wherein the member 12 includes the first positioner receiver (in the form of a recess, see Col. 5 lines 4-25) which removably retains and receives the tab 18 of the first tongue positioner 15), the first positioner receiver including a first receiver extension (See Annotated Figure 7) that is couplable to the lingual surface (See Annotated Figure 7, wherein the receiver extensions are coupled to the appliance member 12 thus coupled to the lingual surface via the intervening structures of the appliance 12, thus being “couplable” to the lingual surface)
Regarding claim 7, Frantz in view of Nagai discloses the invention of claim 6 above.
Frantz further discloses wherein the first tongue positioner 15 includes a first appliance engager 18 (tab 18, See Annotated Figure 7 and Col. 5 lines 4-25) that engages the first positioner receiver (recess) (See Annotated Figure 7 and Col. 5 lines 4-25, wherein the tab 18 engages the recess) so that the first positioner receiver (See Annotated Figure 7) removably receives and retains the first tongue positioner 15 (See Col. 5 lines 4-25).
Regarding claim 8, Frantz in view of Nagai discloses the invention of claim 7 above.
Frantz further discloses wherein the appliance engager 18 includes a slot (See Annotated Figure 7, wherein there is a slot on each sides of tab 18 formed with the structure of the positioner 15, see https://www.dictionary.com/browse/slot wherein a slot may be a depression or groove for receiving something) that slidably engages the first receiver extension so that the first tongue positioner 15 is removably coupled to the appliance member 12 (See Col. 5 lines 4-25 and Annotated Figure 7, wherein these structures all mate such that the tab 18 is within the recess thus causing the slot to slidably engages with the receiver extension to then allow the removable coupling). 
Regarding claim 9, Frantz in view of Nagai discloses the invention of claim 8 above.
Frantz further discloses wherein the first positioner receiver (See Annotated Figure 7) further includes a locking mechanism 19 (retention hole (aperture) 19, see Col. 5 lines 4-25, which permits the locking with steel wire 20); and wherein the first appliance engager 18 further includes an engager extension 20 (See Col. 5 lines 4-25, wherein the engager 18 “includes” the steel wire 20 (which is an “extension” as it is an extended object) in its hole 21) that is configured to be positioned within the slot so that the engager extension 20 selectively engages the locking mechanism 19 (See Annotated Figure 7 and Col. 5 lines 4-25, wherein the extension 20 would extend through and be positioned with the slot as the extension 20 further extends into and selectively engages the locking mechanism 19).
Regarding claim 13, Frantz discloses an oral appliance device 10 (See Figures 1-7) for use within a human mouth, the human mouth including a tongue (See Col. 2 lines 19-25, wherein the device fits over the maxillary and mandibular dental arches, wherein this means the device 10 is for use within the mouth, and wherein all human mouths implicitly include a tongue), the oral appliance device 10 comprising: 
an appliance member 12 (See Figures 1 and 7) that selectively engages teeth within the human mouth (See Col. 2 lines 1-10 and Col. 3 lines 29-42, wherein the appliance member 12 termed “lower base 12” is described as “conforming to the patient’s mandibular dentition” which means the appliance member 12 selectively engages teeth within the human mouth); and 
the appliance member 12 including an occlusal surface and a lingual surface (See Fig. 1-2 and Annotated Figures 1 and 7, and Col. 6 lines 30-37, wherein the appliance member 12 is a standard U-shaped mouth piece that has a top surface portion being an occlusal surface that covers the occlusal surfaces of the teeth, and the appliance member 12 has a side surface portion adjacent the occlusal surface being a lingual surface that covers the lingual surfaces of the teeth) and a midline (See Annotated Figure 7 wherein there is an inherent midline running in the arcuate shaped appliance member);
a first tongue positioner 15 (See Figures 1-2 and 5A-7) (see Col. 2 lines 37-47 and Col. 3 lines 42-50 and Col. 5 lines 4-15, wherein the “bite plane” 15 is a first tongue positioner as it creates a vertical spacing in the mouth in order to relieve sleep apnea which as described in Col. 9 lines 37-46 is a result of the tongue falling back; thus this “bite plane” 15 is a tongue positioner that is configured to adjust the positioning of the tongue as it alters the position of the tongue from falling back into the pharynx and even further alters the configuration of the jaw via the change in vertical spacing between the lower and upper jaw such that the tongue would change in position as the tongue is related to the position of the lower jaw in human anatomy; “configured to” herein is being interpreted under capability), that is removably secured to the lingual surface (See Figures 1-2 and Annotated Figure 7 and Col. 4 line 45 – Col. 5 line 15 wherein the tongue positioner 15 is removably attached to the appliance member 12 (lower tray/base) and is thus secured to the lingual surface of the appliance member 12 via the occlusal surface),
the first tongue positioner 15 having a length and width that is different than the length (See Figures 1 and 5A-5B, wherein the length of 15 is different than the width).
Frantz further discloses the appliance member 12 includes a positioner receiver (See Annotated Figure 7, wherein the member 12 includes the positioner receiver (in the form of a recess, see Col. 5 lines 4-25); wherein the first tongue positioner 15 includes an appliance engager 18 (tab 18, See Annotated Figure 7 and Col. 5 lines 4-25); the first tongue positioner 15 being configured to position the tongue more anteriorly within the human mouth (Col. 2 lines 37-47 and Col. 3 lines 42-50 and Col. 5 lines 4-15 and Col. 9 line 36-46, the tongue positioner 15 is meant to reduce sleep apnea which is a result of the tongue moving posteriorly in the mouth, thus these tongue positioners aid in moving/positioning the tongue anteriorly in the mouth in order to prevent/reduce sleep apnea in the user), and wherein the positioner receiver (See Annotated Figure 7) is configured to removably receive and retain the appliance engager 18 (See Col. 5 lines 4-25 and Annotated Figure 7 wherein the positioner receiver (recess) removably receives and retains the tab 18 (engager) of the first tongue positioner 15), so that at least a majority of the first tongue positioner 15 extends toward the midline of the appliance member 10 when the appliance engager 18 is received by the positioner receiver (See Annotated Figure 7, wherein the appliance engager 18 extends into the positioner receiver which is placed in the midline of the arcuate mouth piece shape thus extending towards the midline, wherein the entirety of the tongue positioner 15 may be said to be extending downwardly and thus towards the midline).
Frantz further discloses wherein the positioner receiver (See Annotated Figure 7) includes a receiver extension (See Annotated Figure 7) that is configured to extend away from the lingual surface (See Annotated Figure 7, wherein the receiver extension extends upwardly and away from the lingual surface); and wherein the appliance engager 18 includes a slot (See Annotated Figure 7, wherein there is a slot on each sides of tab 18 formed with the structure of the positioner 15, see https://www.dictionary.com/browse/slot wherein a slot may be a depression or groove for receiving something) that slidably engages the receiver extension so that the first tongue positioner 15 is removably coupled to the appliance member 12 (See Col. 5 lines 4-25 and Annotated Figure 7, wherein these structures all mate such that the tab 18 is within the recess thus causing the slot to slidably engages with the receiver extension to then allow the removable coupling).
Frantz does not disclose the first tongue positioner 15 and the second tongue positioner 15’ being removably and directly secured to the lingual surface. 
However, Nagai teaches an analogous oral appliance 50 (Fig. 3A-3B) for use within a human mouth (treating sleep apnea [0119, 148]), wherein Nagai includes an analogous tongue positioner 60 (Fig. 3A-3B and [0153], wherein this is analogous to the tongue positioner 15 of Frantz as it provides similar vertical adjustment for the treatment of sleep apnea which is related to tongue positioning via the portion 60B of the positioner 60 which rests on an analogous top/occlusal surface of the oral appliance 50, and see [0133, 154] wherein the positioner 60 alters the spacing of the maxilla and mandible of the mouth thus adjusting the tongue position), wherein the tongue positioner 60 is analogously removably attached to the analogous oral appliance 50 ([0134] “detachably attached”), and wherein Nagai further teaches that the oral appliance 50 has analogous occlusal surface 52C (Fig. 3A-3B, top surface) and analogous lingual surface 52B (Fig. 3A-3B, side surface laying along the lingual sides of the teeth that is adjacent the occlusal surface 52C), Nagai further teaches that the analogous tongue positioner 60 may be attached removably and directly to the lingual surface 52B (Fig. 3A-3B and [149-150, 153]; wherein the lingual surface 52B includes an “anchor portion” 58 with an opening portion 58A for receiving an attachment portion 62A of the analogous tongue positioner 60), wherein the tongue positioners 60 are configured to extend from the lingual surface 52B toward one another (Fig. 3A-3B, see where the horizontal portion 62A of one of the positioners 60 extends outwardly from the lingual surface towards the other positioner 60), wherein this provides an improved attachment that has improved comfort and appearance (see [0008]), and provides an increased securement by suppressing the potential dropout (detachment) (see [0156]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second tongue positioners 15/15’ and oral appliance 10 of Frantz to have similar structure as Nagai (Fig. 3A-3B) to be removably and directly secured to the lingual surface, as taught by Nagai, to provide an improved attachment that has improved comfort and appearance (see Nagai [0008]), and provides an increased securement by suppressing the potential dropout (detachment) (see Nagai [0156]).

    PNG
    media_image3.png
    527
    618
    media_image3.png
    Greyscale

Regarding claim 14, Frantz in view of Nagai discloses the invention of claim 13 above.
Frantz further discloses wherein the first tongue positioner 15 can be alternatively, removably secured to the appliance member 12 in a first orientation or a second orientation that is different than the first orientation (See Col. 6 line 41 – Col. 7 line 25 wherein the bite plane 15 (tongue positioner 15) is fit to the appliance member 12 such that acrylic is built up around the imprint/shape of the bite plane 15 such that then there is implicit wiggle room when removably securing the bite plane 15 to the member 12 thus causing there to be multiple orientations/positions for the bite plane 15 to be in constrained to this loose imprint (thus at least a first and second orientation each different from each other) for the bite plane 15 to be in when secured to the member 12) (see Col. 7 lines 45-50 wherein the first tongue positioner 15 is alternatively and removably attached).
Regarding claim 24, Frantz in view of Nagai discloses the invention of claim 13 above.
Frantz further discloses wherein the positioner receiver (See Annotated Figure 7) further includes a locking mechanism 19 (retention hole (aperture) 19, see Col. 5 lines 4-25, which permits the locking with steel wire 20); and wherein the appliance engager 18 further includes an engager extension 20 (See Col. 5 lines 4-25, wherein the engager 18 “includes” the steel wire 20 (which is an “extension” as it is an extended object) in its hole 21) that is configured to be positioned within the slot so that the engager extension 20 selectively engages the locking mechanism 19 (See Annotated Figure 7 and Col. 5 lines 4-25, wherein the extension 20 would extend through and be positioned with the slot as the extension 20 further extends into and selectively engages the locking mechanism 19).
Regarding claim 25, Frantz discloses an oral appliance device 10 (See Figures 1-7) for use within a human mouth, the human mouth including a tongue (See Col. 2 lines 19-25, wherein the device fits over the maxillary and mandibular dental arches, wherein this means the device 10 is for use within the mouth, and wherein all human mouths implicitly include a tongue), the oral appliance device 10 comprising: 
an appliance member 12 (See Figures 1 and 7) that selectively engages teeth within the human mouth (See Col. 2 lines 1-10 and Col. 3 lines 29-42, wherein the appliance member 12 termed “lower base 12” is described as “conforming to the patient’s mandibular dentition” which means the appliance member 12 selectively engages teeth within the human mouth),
the appliance member 12 including a positioner receiver (See Annotated Figure 7, wherein the member 12 includes the positioner receiver (in the form of a recess, see Col. 5 lines 4-25) which removably retains and receives the tab 18 of the first tongue positioner 15), an occlusal surface, a lingual surface (See Fig. 1-2 and Annotated Figures 1 and 7, and Col. 6 lines 30-37, wherein the appliance member 12 is a standard U-shaped mouth piece that has a top surface portion being an occlusal surface that covers the occlusal surfaces of the teeth, and the appliance member 12 has a side surface portion adjacent the occlusal surface being a lingual surface that covers the lingual surfaces of the teeth) and a midline (See Annotated Fig. 7), the positioner receiver including a receiver extension (See Annotated Figure 7) that is configured to extend away from the lingual surface (See Annotated Figure 7, wherein the receiver extension is extending upwardly and away from the lingual surface); and 
a first tongue positioner 15 (See Figures 1-2 and 5A-7) that is configured to (capable of) adjust positioning of the tongue (see Col. 2 lines 37-47 and Col. 3 lines 42-50 and Col. 5 lines 4-15, wherein the “bite plane” 15 is a first tongue positioner as it creates a vertical spacing in the mouth in order to relieve sleep apnea which as described in Col. 9 lines 37-46 is a result of the tongue falling back; thus this “bite plane” 15 is a tongue positioner that is configured to adjust the positioning of the tongue as it alters the position of the tongue from falling back into the pharynx and even further alters the configuration of the jaw via the change in vertical spacing between the lower and upper jaw such that the tongue would change in position as the tongue is related to the position of the lower jaw in human anatomy; “configured to” herein is being interpreted under capability), 
the first tongue positioner being removably secured to the lingual surface (See Figures 1-2 and Annotated Figure 7 and Col. 4 line 45 – Col. 5 line 15 wherein the tongue positioner 15 is removably attached to the appliance member 12 (lower tray/base) and is thus secured to the lingual surface of the appliance member 12 via the occlusal surface), 
so that a majority of the first tongue positioner 15 extends toward the midline of the appliance member 10 (See Annotated Figure 7, wherein the appliance engager 18 of the tongue positioner 15 extends into the positioner receiver which is placed in a midline of the arcuate mouth piece shape thus extending towards the midline, as the entirety of the first tongue positioner 15 is extending downwardly towards that midline then at least a majority of it extends as such), the first tongue positioner 15 being configured to position the tongue more anteriorly within the human mouth (Col. 2 lines 37-47 and Col. 3 lines 42-50 and Col. 5 lines 4-15 and Col. 9 line 36-46, the tongue positioner 15 is meant to reduce sleep apnea which is a result of the tongue moving posteriorly in the mouth, thus these tongue positioners aid in moving/positioning the tongue anteriorly in the mouth in order to prevent/reduce sleep apnea in the user).
Frantz does not disclose the first tongue positioner 15 and the second tongue positioner 15’ being removably and directly secured to the lingual surface. 
However, Nagai teaches an analogous oral appliance 50 (Fig. 3A-3B) for use within a human mouth (treating sleep apnea [0119, 148]), wherein Nagai includes an analogous tongue positioner 60 (Fig. 3A-3B and [0153], wherein this is analogous to the tongue positioner 15 of Frantz as it provides similar vertical adjustment for the treatment of sleep apnea which is related to tongue positioning via the portion 60B of the positioner 60 which rests on an analogous top/occlusal surface of the oral appliance 50, and see [0133, 154] wherein the positioner 60 alters the spacing of the maxilla and mandible of the mouth thus adjusting the tongue position), wherein the tongue positioner 60 is analogously removably attached to the analogous oral appliance 50 ([0134] “detachably attached”), and wherein Nagai further teaches that the oral appliance 50 has analogous occlusal surface 52C (Fig. 3A-3B, top surface) and analogous lingual surface 52B (Fig. 3A-3B, side surface laying along the lingual sides of the teeth that is adjacent the occlusal surface 52C), Nagai further teaches that the analogous tongue positioner 60 may be attached removably and directly to the lingual surface 52B (Fig. 3A-3B and [149-150, 153]; wherein the lingual surface 52B includes an “anchor portion” 58 with an opening portion 58A for receiving an attachment portion 62A of the analogous tongue positioner 60), wherein the tongue positioners 60 are configured to extend from the lingual surface 52B toward one another (Fig. 3A-3B, see where the horizontal portion 62A of one of the positioners 60 extends outwardly from the lingual surface towards the other positioner 60), wherein this provides an improved attachment that has improved comfort and appearance (see [0008]), and provides an increased securement by suppressing the potential dropout (detachment) (see [0156]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second tongue positioners 15/15’ and oral appliance 10 of Frantz to have similar structure as Nagai (Fig. 3A-3B) to be removably and directly secured to the lingual surface, as taught by Nagai, to provide an improved attachment that has improved comfort and appearance (see Nagai [0008]), and provides an increased securement by suppressing the potential dropout (detachment) (see Nagai [0156]).
Regarding claim 26, Frantz in view of Nagai discloses the invention of claim 25 above.
Frantz in view of Nagai discloses a second tongue positioner 15-2 (See Figures 6A-6C and Col. 5 lines 16-25, see wherein there may be a second differently sized tongue positioner 15-2 that may replace the original tongue positioner 15, utilizing “15-2 “ henceforth in order to indicate the different bite planes as shown in Figures 6A-6C) that is configured to adjust positioning of the tongue (See Col. 5 lines 16-25, has the same function as the original as discussed above in claim 1), the second tongue positioner 15-2 being alternatively, removably, and directly secured to the lingual surface (See Figures 1-2 6A-7 and Col. 4 line 45 – Col. 5 line 25 wherein the tongue positioner 15 is removably attached to the appliance member 12 (lower tray/base), and alternatively attached as it replaces the originally used tongue positioner 15; as modified by Nagai above the tongue positioners are directly secured to the lingual surface), the second tongue positioner 15-2 being configured to extend toward a midline of the appliance member 10 (See Annotated Figure 7, wherein the appliance engager 18 of the tongue positioner 15 extends into the positioner receiver which is placed in a midline of the arcuate mouth piece shape thus extending towards the midline).
Regarding claim 27, Frantz in view of Nagai discloses the invention of claim 25 above.
Frantz further discloses the first tongue positioner 15 can be alternatively, removably secured to the appliance member 12 in a first orientation or a second orientation that is different than the first orientation (See Col. 6 line 41 – Col. 7 line 25 wherein the bite plane 15 (tongue positioner 15) is fit to the appliance member 12 such that acrylic is built up around the imprint/shape of the bite plane 15 such that then there is implicit wiggle room when removably securing the bite plane 15 to the member 12 thus causing there to be multiple orientations/positions for the bite plane 15 to be in constrained to this loose imprint (thus at least a first and second orientation each different from each other) for the bite plane 15 to be in when secured to the member 12) (see Col. 7 lines 45-50 wherein the first tongue positioner 15 is alternatively and removably attached).
Regarding claim 28, Frantz in view of Nagai discloses the invention of claim 25 above.
Frantz further discloses wherein the first tongue positioner 15 includes an appliance engager 18 (tab 18, See Annotated Figure 7 and Col. 5 lines 4-25) that engages the positioner receiver (recess) (See Annotated Figure 7 and Col. 5 lines 4-25, wherein the tab 18 engages the recess) so that the positioner receiver (See Annotated Figure 7) removably receives and retains the first tongue positioner 15 (See Col. 5 lines 4-25).
Regarding claim 29, Frantz in view of Nagai discloses the invention of claim 28 above.
Frantz further discloses wherein the appliance engager 18 includes a slot (See Annotated Figure 7, wherein there is a slot on each sides of tab 18 formed with the structure of the positioner 15, see https://www.dictionary.com/browse/slot wherein a slot may be a depression or groove for receiving something) that slidably engages the receiver extension so that the first tongue positioner 15 is removably coupled to the appliance member 12 (See Col. 5 lines 4-25 and Annotated Figure 7, wherein these structures all mate such that the tab 18 is within the recess thus causing the slot to slidably engages with the receiver extension to then allow the removable coupling). 
Regarding claim 31, Frantz in view of Nagai discloses the invention of claim 1 above.
Frantz in view of Nagai discloses wherein the tongue positioners 60 are secured to the lingual surface 52B (Fig. 3A-3B and 4A-4B) in an orientation that is angled greater than approximately forty-five degrees and less than approximately sixty degrees above a horizontal plane N (See Fig 4A and [0152], wherein the positioner 60 forms an angle between plane M and horizontal plane N that may be from 5 to 45 degrees, wherein this fulfills being “approximately greater than 45 degrees” by being near this numeric as “approximately” provides a broadness, and is below 60 degrees).
Regarding claim 32, Frantz in view of Nagai discloses the invention of claim 1 above.
Frantz in view of Nagai discloses wherein the tongue positioners 60 are secured to the lingual surface 52B (Fig. 3A-3B and 4A-4B) in an orientation that is angled greater than approximately forty-five degrees and less than approximately sixty degrees below a horizontal plane A (See Annotated Fig 4A below and [0152], wherein the positioner 60 forms an angle between plane M and horizontal plane N that may be from 5 to 45 degrees wherein this is “above” the horizontal N, but there may also be a drawn horizontal plane A which would form the same numeric angle between A and M (based on rules of angles) herein but placing the tongue positioner 60 “below”, wherein this fulfills being “approximately greater than 45 degrees” by being near this numeric as “approximately” provides a broadness, and is below 60 degrees,).

    PNG
    media_image4.png
    245
    487
    media_image4.png
    Greyscale

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantz (US 6109265 A) in view of Nagai (US 20190183670 A1) in view of Simonetti (US 20170304108 A1).
Regarding claim 3, Frantz in view of Nagai discloses the invention of claim 1 above.
Frantz in view of Nagai does not disclose wherein the first tongue positioner 15 has a first size, and the second tongue positioner 15’ has a second size that is different than the first size.
However, firstly to reiterate, Frantz discloses that the tongue positioners 15/15’ are used to form interocclusal spacing on the left and right sides of the mouth via their height (See Col. 3 lines 42-50).
Furthermore, Simonetti teaches an analogous mouth piece 10 (See Figures 1-7) provided with analogous left (22) and right (14) sides wherein the left side 22 is provided with an occlusal surface height lower and different than that of the height of the occlusal surface of the right side 14 (See Figures 3-4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first tongue positioner 15 of Frantz in view of Nagai on the right side of the mouth with a greater occlusal surface height than the second tongue positioner 15’ of Frantz in view of Nagai on the left side of the mouth as taught by Simonetti (See Figures 3-4) in order to accommodate differences in a user’s teeth and the teeth’s respective interocclusal spacing in the left and right sides of the mouth; thus providing the first tongue positioner 15 with a first size (height), and the second tongue positioner 15’ has a second size (height) that is different than the first size (height).
Claims 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantz (US 6109265 A) in view of Nagai (US 20190183670 A1)  in view of Ignacio (US 20190125574 A1).
Regarding claim 10, Frantz in view of Ngai discloses the invention of claim 1 above.
Frantz in view of Nagai does not disclose wherein at least one of the first tongue positioner 15 and the appliance member 12 is formed from a nylon-based material.
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 which is comprised of analogous appliance members 110/120 and an analogous tongue positioner 421.3 ([0214-0215] inner side wall 421.3 provides a surface in which the tongue may rest thus positioning the tongue) has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 10 of Frantz in view of Nagai, thus including the tongue positioner 15 and appliance member 12, via 3D printing of nylon in order to increase the comfort of the device (see Ignacio [0193, 0051]).
Regarding claim 11, Frantz in view of Nagai discloses the invention of claim 1 above.
Frantz in view of Nagai does not disclose wherein the first tongue positioner 15 is manufactured using one of a three-dimensional printer and a selective laser sintering process.
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 which is comprised of analogous appliance members 110/120 and an analogous tongue positioner 421.3 ([0214-0215] inner side wall 421.3 provides a surface in which the tongue may rest thus positioning the tongue) has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 10 of Frantz in view of Nagai, thus including the tongue positioner 15, via 3D printing of nylon in order to increase the comfort of the device (see Ignacio [0193, 0051]).
Also claim 11 is noted to be a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As such, Frantz in view of Nagai also alone discloses claim 10 as the overall structure is disclosed regardless of process.
Regarding claim 17, Frantz in view of Nagai discloses the invention of claim 13 above.
Frantz in view of Nagai does not disclose wherein at least one of the first tongue positioner 15 and the appliance member 12 is formed from a nylon-based material.
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 which is comprised of analogous appliance members 110/120 and an analogous tongue positioner 421.3 ([0214-0215] inner side wall 421.3 provides a surface in which the tongue may rest thus positioning the tongue) has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 10 of Frantz in view of Nagai, thus including the tongue positioner 15 and appliance member 12, via 3D printing of nylon in order to increase the comfort of the device (see Ignacio [0193, 0051]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        12/12/2022

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786